Citation Nr: 0119941	
Decision Date: 08/02/01    Archive Date: 08/10/01

DOCKET NO.  98-09 465	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
medical expenses incurred in connection with treatment 
received by the veteran from June 26, 1997 through June 27, 
1997.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's wife


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel
INTRODUCTION

The veteran had active military service from November 1956 to 
September 1958.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 1997 determination of the Department 
of Veterans Affairs (VA) Medical Center at Hot Springs, South 
Dakota, which, denied the veteran's claim of entitlement to 
payment or reimbursement of unauthorized medical expenses 
incurred at the Rapid City Regional Hospital from June 26, 
1997 through June 27, 1997.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

The veteran contends that the VA should pay the bill he 
incurred at the Rapid City Hospital when he was hospitalized 
there on June 26, 1997 and June 27, 1997, for treatment of a 
heart attack.  

The Millennium Health Care and Benefits Act, Public Law 106-
117, which become effective in May 2000, provides general 
authority for the reimbursement of non-VA emergency 
treatment.  See 38 U.S.C.A. § 1725 (West Supp. 2000); Pub. L. 
106-117, Title I, Subtitle B, § 111, 113 Stat. 1556 (1999) 
(providing that the November 30, 1999, act shall take effect 
180 days after the date of enactment).  In order to be 
eligible to receive reimbursement under this law, a veteran 
must be an active health-care participant who is personally 
liable for emergency treatment furnished in a non-Department 
facility.  

The term "emergency treatment" is defined as medical care or 
services furnished when VA or other Federal facilities are 
not feasibly available and an attempt to use them beforehand 
would not be reasonable, when such care or services are 
rendered in a medical emergency of such nature that a prudent 
layperson reasonably expects that delay in seeking immediate 
medical attention would be hazardous to life or health, and 
only until such time as the veteran can be transferred safely 
to a VA or other Federal facility.  38 U.S.C.A. § 1725(f)(1).

The United States Court of Appeals for Veterans Claims 
(Court) has held that where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).

In Bernard v. Brown, 4 Vet. App. 384 (1993), the Court also 
held that when the Board addresses in its decision a question 
that has not been addressed by the RO, it must consider 
whether the veteran has been given adequate notice to respond 
and, if not, whether he has been prejudiced thereby.  

The new law is potentially relevant to the issue on appeal.  
However, it does not appear that the RO has considered the 
impact of this law on the veteran's claim in the first 
instance.  As a consequence, in order to avoid potential 
prejudice to the veteran by addressing a question in the 
first instance that has not been previously addressed by the 
RO, a remand of this case is appropriate, in order to allow 
the RO an opportunity to fully adjudicate and develop the 
veteran's claim in light of this new law.  See Bernard, 4 
Vet. App. at 392-94.  

Additionally, the United States Court of Appeals for Veterans 
Claims has indicated that questions as to the applicability 
of the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), must be addressed by VA in 
the first instance.  Holliday v. Principi, No. 99-1788 (U.S. 
Vet. App. Feb. 22, 2001).

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The VAMC must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The VAMC should readjudicate the 
veteran's claim of entitlement to payment 
or reimbursement of unauthorized medical 
expenses incurred from June 26, 1997 
through June 27, 1997 under the law most 
favorable to him.  In particular, the RO 
should make a specific finding as to 
whether the provisions of 38 U.S.C.A. § 
1725 apply.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be furnished with 
copies of a supplemental statement of the 
case and given the opportunity to respond 
thereto.  This supplemental statement of 
the case should contain the provisions of 
38 U.S.C.A. § 1725.  Thereafter, the case 
should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFFREY A. PISARO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





